This is an action by Hagar Barnett against Philip Boyle to cancel certain mineral deeds executed by her, because of alleged fraud practiced upon her. R.J. Edwards and K.W. Dawson, by permission of the court, intervened and claimed the rights here involved as innocent purchasers. The trial court found in favor of plaintiff and entered judgment canceling the deeds. Defendant and interveners have appealed, and assert that the judgment is contrary to law and not sustained by the evidence.
The facts here involved are identical with those in the case of Philip Boyle et al. v. *Page 88 
Sequoyah Barnett, 158 Okla. 85, 12 P.2d 217, this day decided. Under the authority of that case, the judgment is reversed and the cause remanded, with directions to enter judgment in favor of interveners.
LESTER, C. J., and RILEY, SWINDALL, and McNEILL, JJ., concur. CLARK, V. C. J., and CULLISON and ANDREWS, JJ., absent. KORNEGAY, J., dissents.
Note. — See under (1), 2 R. C. L. 202, 203; R. C. L. Perm. Supp. p. 376; R. C. L. Pocket Part, title Appeal, § 172.